Citation Nr: 0503721	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-18 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than February 28, 
2000, for an award of benefits under 38 U.S.C.A. § 1805 for a 
child with spina bifida.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.  His service included a tour in Vietnam.  The appellant 
is the daughter of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted benefits under 38 U.S.C.A. 
§ 1805 on behalf of the veteran's daughter, effective 
February 28, 2000.  The appellant disagrees with the 
effective date assigned.  Also in this decision, the RO 
determined that the veteran's daughter was incompetent for 
purposes of managing VA payments.


FINDINGS OF FACT

1.  The veteran's daughter was born in February 1972.

2.  A claim for benefits under 38 U.S.C.A. § 1805 was 
initially received in January 1999; the RO denied this claim 
in April 1999, but a notice of disagreement was not received 
to initiate an appeal. 

3.  On February 28, 2001, the veteran filed an application to 
reopen his claim for benefits under 38 U.S.C.A. § 1805 on 
behalf of his daughter. 

4.  In a December 2002 rating decision, the RO awarded 
benefits under 38 U.S.C.A. § 1805, effective February 28, 
2000, on behalf of the veteran's daughter who is suffering 
from spina bifida.




CONCLUSIONS OF LAW

1.  The April 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  The criteria for entitlement to an effective date prior 
to February 28, 2000, for the grant of benefits under 
38 U.S.C.A. § 1805 on behalf of the veteran's daughter is not 
warranted.  38 U.S.C.A. §§ 1805, 7105 (West 2002); 38 C.F.R. 
§§ 3.403, 3.114, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, an application to reopen a claim for 
benefits under 38 U.S.C.A. § 1805 on behalf of the veteran's 
daughter was filed in February 2001.  In July 2002, the RO 
reopened the claim and granted benefits effective in February 
2000.  Review of the evidence of record reveals that the 
claimant received notice letters apprising him of the type 
of evidence necessary to substantiate his claim for benefits 
on behalf of his daughter in June 2001 and February 2002.  
Thereafter, benefits under § 1805 on behalf of the veteran's 
daughter were granted and the veteran disagreed, in February 
2003, with the effective date for the award of benefits.  
The VA General Counsel, in a precedential opinion, has 
indicated that 38 U.S.C.A. § 5103(a) notice is not required 
upon receipt of a Notice of Disagreement raising a new issue 
like the one raised here.  See VAOPGCPREC 8-2003.

VA has fulfilled its duty to notify the claimant in this 
case.  In the June 2001 and February 2002 letters, as well as 
the April 2003 statement of the case, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the February 2002 letter implicitly notified the 
claimant of the need to submit any pertinent evidence in his 
possession.  In this regard, claimant was repeatedly advised 
to identify any source of evidence and that VA would assist 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim.  The claimant was also 
provided with the opportunity to attend a hearing, but did 
not request a hearing.  The claimant has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814 (2004).  
Within the meaning of this law "Spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3) (2004). 

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 
7104(c)(West 2002).

An award of the monetary allowance under 38 U.S.C. § 1805 to 
or for an individual suffering from spina bifida who is a 
child of a Vietnam veteran will be effective either the date 
of birth if claim is received within one year of that date, 
or date of claim, but not earlier than October 1, 1997.  
38 C.F.R. § 3.403(b) (2004).

Except as otherwise provided, VA will award the monetary 
allowance for an individual suffering from spina bifida based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase as of the date VA 
received the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.814(e) (2004).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The evidence shows that the veteran's daughter was born in 
February 1972, and the veteran contends that benefits under 
38 U.S.C.A. § 1805 on behalf of his daughter should date back 
to this date.  He explains that his daughter has suffered 
from spina bifida since her birth, and that until recently 
the technology had not been available to detect this 
disability.

The record shows that the veteran filed an initial claim for 
service connection for spina bifida benefits on behalf of his 
daughter in January 1999.  The RO denied this claim in April 
1999, and the veteran did not appeal.  Thus, the RO decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 
20.1103.  The earliest evidence of the veteran's intent to 
reopen a claim for spina bifida benefits on behalf of his 
daughter following the RO's April 1999 denial is written 
correspondence from the veteran received on February 28, 
2001.  In this correspondence, the veteran acknowledged the 
1999 denial and stated that he wished to reopen the claim 
based on new evidence.  The new evidence that he submitted, 
in March 2001, included a January 2001 private examination 
report containing a diagnosis of spina bifida.  There is no 
indication from the claims file, nor does the veteran 
contend, that he filed an application to reopen a claim for 
spina bifida benefits under 38 U.S.C.A. § 1805 on behalf of 
his daughter any earlier than February 28, 2001.  

The RO has assigned an effective date of February 28, 2000, 
citing the fact that because all of the eligibility 
requirements under 38 U.S.C.A. § 1805 were met in this case 
as of October 1, 1997 (the date of enactment of legislation 
authorizing the spina bifida benefits), benefits under § 1805 
were made effective one year prior to the veteran's February 
28, 2001, claim; on February 28, 2000.  See 38 C.F.R. 
§ 3.114(a)(3).  The Board is unable to conclude that there is 
a legal basis for assignment of an effective date prior to 
February 28, 2000.

The Board has considered the veteran's contention regarding 
the fact that the benefits under 38 U.S.C.A. § 1805 should 
date back to the 1972 birth of his daughter since she has 
suffered from spina bifida since that time.  However, VA is 
bound by the laws as enacted by congress and its own 
controlling regulations.  See 38 U.S.C.A. § 7104(c).  
Inasmuch as the veteran first expressed interest in reopening 
the claim for spina bifida benefits on behalf of his daughter 
by written communication on February 28, 2001, the effective 
date of the subsequent award of benefits under 38 U.S.C.A. 
§ 1805 can be no earlier than one year prior to this date.  
38 C.F.R. § 3.114(a)(3).  Accordingly, the veteran's claim 
for an effective date earlier than February 28, 2000, for the 
award of benefits under 38 U.S.C.A. § 1805 on behalf of his 
daughter must be denied.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


